*562Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Patrick J. Muhammad appeals the district court’s orders dismissing his civil rights complaint for lack of subject matter jurisdiction and for failure to state a claim upon which relief could be granted, and denying reconsideration of that order. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Muhammad v. Md. Ct. of Appeals, No. 1:06-cv-03444-CCB, 2008 WL 398246 (D.Md. Feb. 8, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED